Citation Nr: 0116589	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  97-10 324 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
ununited fracture of the right navicular, status post-fusion.  

2.  Entitlement to service connection for depression 
secondary to the veteran's service-connected disability of 
the bruised flexor muscle of the right forearm.  

3.  Entitlement to service connection for residuals of a back 
injury.  

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for injuries of the back, nose, knee and head 
resulting from VA hospitalization.  

5.  Entitlement to an increased evaluation for bruised flexor 
muscles of the right forearm, with decreased range of motion 
and pain, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran has served in the Alabama Army National Guard and 
his periods of active duty for training included from 
February 1973 to June 1973, from May 1976 to June 1976, May 
1987, and October 1991.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from August 1996, August 
1999, and January 2000 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 


FINDINGS OF FACT

1.  In June 1989, the RO denied service connection for and an 
ununited fracture of the right navicular; that same month, 
the RO notified the veteran of the adverse decision, but the 
veteran did not file an appeal within one year of the date of 
notice.  

2.  Evidence received since June 1989 is new, is not 
cumulative, and is so significant that it must be considered 
in order to fairly address the merits of the veteran's claim.

CONCLUSION OF LAW

Evidence received since the June 1989 denial of service 
connection for an ununited fracture of the right navicular is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for residuals of a 
fracture of the right wrist he claims occurred during a 
period of active duty for training.  Service connection may 
be granted for a disorder that was incurred in or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
veteran was disabled or died from a disease or injury, and 
any period of inactive duty training during which the veteran 
was disabled or died from an injury.  38 U.S.C.A. § 101(24) 
(West 1991).  See also 38 U.S.C.A. § 101(21)-(23).

In June 1989, The RO denied service connection an ununited 
fracture of the right navicular and notified the veteran of 
the adverse decision.  The veteran did not file an appeal 
within the time limit prescribed.  The June 1989 decision, 
therefore, is final.  See 38 U.S.C.A. § 5108, 7105(c); 
38 C.F.R. § 20.1103.

A final decision may be reopened based upon submission of new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  This 
standard has been met.

At the time of the June 1989 decision, evidence before the RO 
included service medical records that documented an injury to 
the forearm in June 1976 during a period of active duty for 
training.  A June 1976 entry in those medical records 
reflects findings that there was no fracture of the radius or 
the ulna, but that x-rays revealed an old ununited fracture 
of the navicular on the right with a parenthetical reference 
suggesting that the fracture occurred seven years earlier.  
That entry also identifies the presence of bruised volar 
(flexor) muscles.  

Evidence also included an April 1989 VA examination report.  
That report reflects that the veteran then provided a history 
of pain in the wrist since the in-service injury.  The 
impression was status post fracture of the right wrist with 
chronic pain.  

In June 1989, the RO granted service connection for bruised 
flexor muscles of the right forearm with decreased range of 
motion and pain.  In denying service connection for an old 
fracture of the right navicular, the RO observed that the 
veteran's old fracture existed prior to active duty for 
training.  

Since the time of that decision additional evidence has been 
associated with the claims file.  This evidence includes a 
January 1992 report of an excision of the right scaphoid 
bone.  That report reflects that the veteran had a history of 
injury to the right wrist and that the veteran was told that 
he had a sprain, but that current x-rays revealed an old 
fracture of the scaphoid that had gone on to a nonunion and 
subsequently led to arthritis and collapse of the right 
wrist.  

The veteran underwent a VA examination in March 1992.  The 
report indicates that the veteran's history, together with a 
review of the claims folder, revealed that the veteran had no 
problems with his right arm before sustaining an injury while 
in service.  The report further reflects that the veteran, 
while in service, sustained a twisting or jerking type of 
injury to the right wrist with the immediate onset of pain.  
According to the report, x-rays were made at the time, which 
were said to reveal an old fracture of the right navicular 
bone.  The examiner who prepared the report opined, however, 
that in retrospect this was somewhat questionable.  

The opinion of the March 1992 examiner, who ostensibly 
reviewed the claims file, raises some question at to whether 
the fracture identified in June 1976 was not in fact the 
result of the injury sustained at that time, as opposed to 
the residual of a much earlier injury, although the examiner 
is not completely clear on this point.  This opinion, 
therefore, is probative with respect to an issue that was 
central to the RO's determination to deny service connection 
for the fracture of the right wrist.  The March 1992 opinion 
is new, is not cumulative, and is so significant that it must 
be considered in order to fairly adjudicate the merits of the 
veteran's claim.  

The Board observes that evidence associated with the claims 
file after the June 1989 decision also includes reports of 
service examinations received in September 1991.  Those 
reports include reports of examinations conducted in June 
1976, June 1980, and February 1982.  The claims file, thus, 
now contains service medical records which were in existence 
at the time of the June 1989 decision, but which were not 
associated with the claims file.  Evidence received since 
June 1989 is new and material, and the veteran's claim for 
service connection for a fracture of the right navicular is 
reopened.


ORDER

A claim for service connection for a fracture of the right 
navicular is reopened.  


REMAND

In September 1999, the RO provided the veteran with a 
statement of the case addressing entitlement to an increased 
evaluation for bruised flexor muscles of the right forearm, 
with decreased range of motion and pain, currently evaluated 
as 10 percent disabling.  In November 1999, the veteran 
underwent a VA examination of the muscles of the right 
forearm.  The RO does not appear to have since provided the 
veteran with a supplemental statement to the case addressing 
an increased evaluation for a bruised flexor muscles of the 
right forearm, and the veteran has not waived consideration 
of this evidence by the RO as a prerequisite to action on his 
appeal by the Board.  See 38 C.F.R. § 19.37 (2000).

Additionally, the veteran underwent a VA examination in June 
1999 as well as in November 1999.  Those examinations 
revealed that the wrist was fixed and that there was marked 
loss due to pain.  The examination also revealed that there 
was diminishment in size of the muscles affected, together 
with tendon damage, adhesions, and bone, joint or nerve 
damage, and the examiner characterized the veteran's 
disability as severe.  

The disability for which service connection is in effect 
consists of bruised flexor muscles of the right forearm, 
service connection for which was granted in June 1989.  The 
disability was evaluated at that time and has since been 
evaluated as 10 percent disabling under diagnostic code 5307.  
That diagnostic code pertains to injuries of Muscle Group 
VII, which affects the flexion of the wrist and fingers.  See 
38 C.F.R. § 4.73, Diagnostic Code 5307.  

However, the June 1989 decision, as noted above, denied 
service connection for a right wrist fracture, which has 
since developed into arthritis of the joint.  In December 
1993, the veteran underwent right wrist fusion with a right 
lilac crest bone graft.  

The current VA examiner's reports do not reflect the extent 
to which the veteran's current symptomatology, if any, is 
attributable to the bruise of the flexor muscles of the right 
forearm, as opposed to the fracture of the right wrist, for 
which service connection, as of this date, is not in effect.  
An examination, and review of the claims file, for that 
purpose is warranted in order to distinguish between that 
symptomatology attributable to the veteran's service-
connected disability and that symptomatology attributable to 
other causes.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The Board observes, additionally, that the opinion of the 
March 1992 VA examiner draws into question whether the 
fracture of the veteran's right wrist was present prior to 
the injury sustained during active duty for training in June 
1976.  An examination and a review of the claims file for the 
purpose of ascertaining the etiology of the fracture of the 
right wrist would be germane to the issue of entitlement to 
service connection for the fracture.  

Also, during an orthopedic examination in November 1999, an 
examiner opined that depression was solely the result of the 
veteran's forearm disability.  However, a contemporaneous VA 
psychiatric examination that resulted in a diagnosis of 
dysthymia does not reflect an opinion concerning the etiology 
of the disorder.  A July 1993 discharge report, moreover, 
reflects an opinion that the veteran, who had been 
hospitalized for coronary artery disease, suffered also from 
post-traumatic stress disorder secondary to child hood trauma 
with concurrent major depression, generalized anxiety, and 
panic disorder.  It is unclear that the November 1999 
orthopedic examiner's opinion was predicated upon a review of 
the claims file.  Furthermore, in light of the absence an 
opinion by a current psychiatric examiner concerning the 
etiology of the veteran's depression, examination by a 
psychiatric examiner, who has reviewed the claims file, would 
be relevant to clarifying the relationship between the 
veteran's psychiatric disorder and a service-connected 
disability of the right forearm.  

The Board notes that Title 38, United States Code § 1151 
provides that, in pertinent part, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as 
the result of VA hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service-connected.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
invalidated 38 C.F.R. § 3.358(c)(3), because that section of 
the regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding Section (c)(3), remained valid.  See Brown 
v. Gardner, 115 S. CT. 552 (1994).  On March 16, 1995, 
amended regulations were published deleting the fault or 
accident requirements of 38 C.F.R. § 3.358(c)(3), in order to 
conform the controlling regulation to the Supreme Court's 
decision.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault on the VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 C.F.R. § 1151 that were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).

The claim in question was filed prior to October 1, 1997.  In 
determining whether compensation is available for a 
disability resulting from VA hospitalization, therefore, the 
only issue is whether treatment or hospitalization resulted 
in additional disability.  A report of hospitalization at a 
VA facility from November 1994 to December 1994 reflects that 
during the veteran's hospitalization at that facility he was 
injured in a fall that resulted in a laceration of the nose 
and forehead, a neck strain, and right knee pain.  In January 
1995, the veteran underwent surgery in connection with 
internal derangement of the right knee, and a December 1994 
entry in treatment records reflects an opinion that the 
veteran possibly tore his meniscus during a twisting injury a 
month earlier.  In September 1996, the veteran apparently 
underwent a septoplasty in connection with a deviated septum.  
An examination, together with a review of the claims file, 
would be germane to a determination concerning the extent to 
which a current disability may be attributed to an injury 
received during a period of VA hospitalization.

The Board also observes that the veteran during his hearing 
in March 2001 made reference to treatment ostensibly received 
through VAMC Birmingham.  He indicated that he received 
treatment for the injury to his right wrist during the 
1980's.  He also testified that he currently was receiving 
ongoing psychiatric treatment.  The claims file reflects a 
request for VA treatment records from VAMC Birmingham in June 
1991 for all outpatient records as of February 28, 1990.  The 
claims file also contains a request for VAMC Birmingham 
records of treatment from March 1998 to June 1999.  The 
veteran's testimony suggests the relevance of records of 
treatment through VAMC Birmingham prior to February 28, 1990, 
as well as current treatment records at  least as early as 
June 1999.  Furthermore, the veteran's claim that he was 
injured during his hospitalization from November to December 
1994, together with his representation that he received 
treatment thereafter through VAMC Birmingham, make 
potentially relevant any records of treatment from November 
1994 to March 1998.  Any relevant VA records of treatment not 
previously obtained should be made part of the claims file.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the claims file, although it contains a report 
of hospitalization from November to December 1994, does not 
appear to contain physician and/or nursing notes for that 
period of time.  Any such records would be relevant to the 
veteran's claim for compensation under 38 U.S.C.A. § 1151, as 
would any reports of any investigations carried out by the 
hospital in response to the veteran's injuries.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).  As part of its development, the 
RO should request that the veteran 
identify all pertinent health care 
providers and the dates of treatment.  

2.  The RO should also obtain any VA 
records of treatment not previously 
obtained, including, but not limited to, 
records of treatment through VAMC 
Birmingham since June 1999, records of 
treatment through VAMC from November 1994 
to March 1998, and records of treatment 
through VAMC Birmingham prior to March 
1990.  The RO should also obtain any 
physician and/or nursing notes associated 
with the veteran's hospitalization from 
November to December 1994 and any reports 
of investigation generated by the 
hospital in connection with the injuries 
sustained by the veteran during that 
period of hospitalization. 

3.  The RO should afford the veteran an 
orthopedic examination to ascertain the 
etiology of an ununited fracture of the 
right wrist; to ascertain the severity of 
those residuals resulting from bruised 
flexor muscles of the right forearm in 
June 1976, as distinct from the residuals 
of a fracture of right wrist; and to 
ascertain the extent to which, if any, an 
injury during a period of hospitalization 
from November 1994 to December 1994 
resulted in current disability.  After 
reviewing the claims file, the examiner 
should indicate whether it is at least as 
likely as not that an ununited fracture 
was sustained during the injury in June 
1976.  The examiner's attention is 
directed to June 1976 service medical 
records, as well as a March 1992 VA 
examination report and the conclusions 
therein.  The examiner should also 
identify the symptomatology that is 
attributable to bruised flexor muscles of 
the right forearm, as opposed to the 
fracture of the right wrist, including 
any limitation of function or weakness of 
the hand and any limitation resulting 
from pain on use.  The examiner should 
provide complete clinical findings and a 
rationale for any conclusions expressed.  
Finally, after reviewing the claims file, 
the examiner should indicate whether the 
veteran suffers from any residuals as a 
result an injury sustained during a 
period of hospitalization in from 
November to December 1994.  Any current 
residuals should be identified.  If the 
veteran suffers from no current 
residuals, the examiner should so 
indicate.  Again, the examiner should 
provide a complete rationale for any 
conclusions expressed.  The claims file 
must be made available to the examiner 
for review.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether an etiological relationship 
exists between a current psychiatric 
disorder and a service-connected disorder 
of the right forearm.  After reviewing 
the claims file, the examiner should 
indicate whether it is at least as likely 
as not that a current psychiatric 
disorder is secondary to a service-
connected disorder of the right forearm.  
The examiner's attention is directed to a 
November 1999 orthopedic examiner's 
opinion that depression was solely the 
result of the veteran's forearm 
disability, as well as to other evidence 
in the claims file, including a July 1993 
hospitalization report suggesting the 
presence of post-traumatic stress 
disorder secondary to child hood trauma 
with concurrent depression, generalized 
anxiety, and panic disorder.  In 
rendering an opinion as to whether a 
service-connected right forearm 
disability has resulted in depression, 
the examiner should consult the 
orthopedic examiner's report and should 
consider the impact of only those 
symptoms attributable to the service-
connected component of the veteran's 
right forearm disability, but not the 
non-service connected component of the 
veteran's right forearm disability.  
Should the RO determine that service 
connection is warranted for the residuals 
of the veteran's right wrist fracture, 
the RO should instruct the examiner 
accordingly.  The examiner should provide 
a complete rationale for any conclusions 
provided.  The claims file must be made 
available to the examiner for review.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the claims on 
appeal.  If the benefits sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

If an examination is scheduled, the veteran is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



